Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 1 of 32




                  EXHIBIT B
                  Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 2 of 32




                                    Bringing Focus to Women’s Health


Surbhi Sarna
surbhi@nvisionmedical.com
www.nvisionmedical.com (empty, stealth)
Infertility, ovarian cancer pipeline
             Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 3 of 32


Opportunity
nVision is an early-stage medical device company
developing unique access platform technology for the
reproductive system that will address two substantial
unmet needs in women’s health

   • Accurate diagnosis of the leading cause of infertility
   • Early detection of ovarian cancer


Seed round secured, POC complete. Now raising
$4 million Series A round ($3.75 committed) to
attain regulatory approval
                                                                               2
          Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 4 of 32




Infertility                                                                 3
                Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 5 of 32


Infertility Space
•   $5 billion market in US alone
•   Impacts over 6 million US women
•   Rapidly increasing in developed and
    developing countries




                                                         Fallopian tube blockage is the
                                                         leading cause of infertility


                                                                                          4
                   Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 6 of 32


  The Clinical Need
  Need for an accurate & real-time method of diagnosing fallopian tube blockage
  and disease in the office of the gynecologist

  We aim to replace the Hysterosalpingogram (HSG)
- Extremely inaccurate
                                                                    Uterus           FT
- Painful for the patient
- Exposes a patient to radioactivity, linked
  to bladder cancer
- No reimbursement to gatekeeper of
  patient and inconvenient
- No significant improvement since 1914



                                                                                          5
                Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 7 of 32


Previous Product Shortcomings
Conceptus Inc. and Imagyn both attempted to create an endoscopic device in
1998 but faced hurdles

  • Complex procedure –accessing the fallopian tube within the uterus



  • Fallopian tube perforation caused by lack of tactile feedback




     • Minimal risk to patient safety but causes delay in procedure & conception




  • Competition – HSG & FemVue procedure (technique done under ultrasound)


                                                                                   6
                Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 8 of 32

The Product
The solution is a real-time visualization system which can be easily used in the
office of the reproductive specialist.




The smallest cmos sensor in the world
hydraulically propelled through the fallopian tube
utilizing pressure less than the HSG, while the
patient is awake in the office of the gynecologist




                                                                                   7
                            Not for distribution – Patents Pending
              Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 9 of 32


Intellectual Property
Several patents pending on unique catheter characteristics and methods of use



• To decrease the risk of perforation

• To increase the quality of the images

• Additional novel therapeutic concepts


 PCT Search Report – NO prior art                                          Not the final design,
 found for 70 claims in our application                                    but another over the
                                                                           wire approach



                                                                                            8
                Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 10 of 32


Feasibility Study- Complete
A post-hysterectomy human tissue study to demonstrate ability of product


Collected uterus and fallopian tube tissue directly after hysterectomy, relevant
structures still intact (total of six samples)

Demonstrated:

• Quality of images

• Hydraulic propulsion of device

• No fallopian tube damage


                                                                                   9
                   Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 11 of 32

The Market
   1.2 million tubal diagnostic procedures conducted annually in the US.

                                                                                      1.2 million
                                                                                         HSG
                                                                                      Procedures
                                                          1.9 million
                                                            obtain
                                                          treatment                   0.7 million
                             3.1 million                                              diagnosed
                                seek                                                  otherwise
                             treatment                    1.2 million
6 million (7.4%)                                         cannot afford
  suffer from                                              treatment
   infertility
                            2.9 million
                           suffer silently
                                                     B/C of the cost of IVF - $40,000

                                                                                                    10
              Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 12 of 32


Reimbursement
 Majority of Infertility treatments are self pay



  • HSG average $1000 per procedure with variation based on
    geographic location

  • Codes exist for female infertility of tubal origin AND
    diagnosis of tubal patency

  • Reimbursement specialist currently working on best
    combination of codes



                                                                                 11
            Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 13 of 32


Addressable Market




 1,200,000 procedures X $1,000 = $1,200,000,000 annually




                                                                               12
                     Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 14 of 32


 Regulatory Strategy
  In US: 510(k) approval as a Class II device with no to limited clinical trials
  In Europe: Class IIa device with NO clinical trials

     Cindy Domecus - over 20 years of experience dealing directly with the
     FDA. Was VP of Regulatory affairs for Conceptus (filed for devices that are
     our predicates)


     • The 510(k) precedent for substantial equivalence (SE) is well established for
       the intended use of the falloposcope to selective salipingography (SSG)

     • Three devices have previously been 510(k) cleared by FDA with this indication

     • FDA has published a guidance document for this device and indication as Class II
       via 510(k) premarket notification



By Cindy Domecus, Regulatory Principal and Theresa Bradner, Regulatory Consultant         13
                  Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 15 of 32


Clinical Studies
                        510(k) and CE mark - no clinical data

    Measure of substantial equivalence is image quality and force required to navigate the
    fallopian tube – K962587, Conceptus. If pushback, 20-50 person trial – budget assumes
    up to 100 patients given new regulatory climate

                            nVision’s Lead Clinical Advisor
                            Lynn Marie Westphal, MD
                            Director of Women’s Health, Stanford
                            Clinical focus: Fertility, Reproductive Medicine,
                            Gynecology, Obstetrics and Gynecology



 Dr. William Keye                Dr. Viviane Connor                   Dr. Jim Tsaltas
 University of Utah              Cleveland Clinic                     President Australasian
 Director of IVF                 Founder and Director,                Gynecological Endoscopy &
 30+ years of experience         Minimally Invasive Surgery           Surgery Society (AGES)

                                                                                            14
                    Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 16 of 32


  Development Plan
    COMPLETE               9 months                       9 months                6 months




                                                                                             Potential
                                                                                               Exit




Detailed operating and financing plan available upon request                                      15
 Financing
                       Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 17 of 32




  Regulatory approval granted after two years and $4 million in funding.
  •    Proof of Concept: Achieved within first year utilizing $200,000

  •    CE Mark & 510 (k) approval: Achieved in year three utilizing an additional $4 million.

  •    IF NEEDED - Commercially available: by the third year, entailing an additional $2
       million (distribution channels) or $6 million (build small sales team).

  •    Profitability: by year five, nVision will be profitable with a cumulative investment of
       $10 million                               Potential
                                                   Exit
  •    Revenue of 45 million by year 6
      Years            2012         2013         2014           2015             2016        2017

  Revenue ($)                                                1,028,000        13,750,000   44,703,000

  Expenses ($)       196,000     1,717,133      2,168,414     6,526,070       11,514,508   16,983,711
Pretax loss/profit
        ($)          (196,000)   (1,717,133)   (2,168,414)   (5,498,070)      2,235,491    27,719,288

                                                                                                    16
              Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 18 of 32


Potential Acquirers
Device companies with women’s health arm or endoscopy companies




            Detailed operating and financing plan available upon request

                                                                                 17
            Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 19 of 32


Deal Terms
 • Virtual company – only one full time employee until
   approval
    – Low burn
    – Risk mitigation strategy
 • This is the business model of our lead investor,
   Catalyst Health Ventures
 • $4 mil raise - $4.5 pre money valuation
 • 1x liquidation, participating preferred, drag along



                                                                               18
                Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 20 of 32


                                  The Team
  Surbhi Sarna, Chief Executive Officer                            Investors & Board

      Research and Development                                          Chairman
     Rajan Patel, Acting VP of R&D                            Anula Jayasuriya MD PhD MBA
Serge Bierhuizen, Lead Optical Engineer
     + team of 3 mech. engineers                                 Catalyst Health Ventures
                                                                     Darshana Zaveri
               Advisors
        Karen Drexler, Advisor                                       LMN Ventures
Lynn Westphal MD, Lead Clinical Advisor                             Corinne Nevinny
      Al Chin, M.D. & Innovator                     (Most recently President of Global Operations of
                                                                 Edwards Life Science)
             Consultants
Theresa Brandner, Regulatory Consultant                Draper Fisher Jurvetson, Draper Associates
         Ben Bedi, IP Attorney                                         Tim Draper




                                                                                              19
             Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 21 of 32




                           Thank you
Available documents
• Executive summary and slide deck
• FAQ
• Detailed operating plan and financial projections
• Market analysis and sales strategy projection
• Due diligence documentation from Astia Angels
• Term sheet




                           Begin references

                                                                                20
                               Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 22 of 32


                                     Market References
   Parameter      Percent Resulting Number Reference

 US population               307,006,550     http://quickfacts.census.gov/qfd/news.html

   % women        50.7%      155,652,321     http://quickfacts.census.gov/qfd/news.html

% child bearing   52.1%       81,094,859     http://www.census.gov/ipc/prod/wp02/wp-02004.pdf

   % infertile     7.4%        6,001,020     Stephen EH, Chandra A. Use of infertility services in the United States: 1995. Fam Plann Perspect 2000;32:132-7.

    % seek        52.0%        3,120,530     Greil AL, McQuillan J. Help-seeking patterns among subfecund women. J Reprod Infant Psyc 2004;22:305-19.

   % obtain       31.4%        1,884,320     Stephen EH, Chandra A. Use of infertility services in the United States: 1995. Fam Plann Perspect 2000;32:132-7.

    % HSG         63.0%        1,187,122     http://www.obgyn.net/women/women.asp?page=/industry/articles/980318_fall

International estimates: http://humrep.oxfordjournals.org/content/22/6/1506.full#ref-28




                                                                                                                                                          21
                  Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 23 of 32

Infertility - FAQ
“What is the value of diagnosing the tubes if no treatment exists?”

1. The less accurate, more painful HSG procedure is still ordered a million times a year,
   so physicians see value in diagnosing the tubes.
2. No treatment exists because no direct visualization option exists. Once we know what
   causes occlusion, we can start creating therapeutic products.
3. Tubal disease reduces the chance of IVF success by more than 10%.
4. Create a billable procedure for the gynecologist.

“What is the use of the nVision device if physicians are going straight to IVF?”

1. Physicians are not going straight to IVF – procedure is ordered a million times a year.
2. Tubal health impacts IVF success rate by more than 10%.
3. IVF is not improving – most people cannot afford IVF and younger physicians are
   looking for alternatives.




                                                                                         22
Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 24 of 32




                    Ovarian Cancer




                                                                   23
              Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 25 of 32


Lethal and undetectable
 22,280 new cases of ovarian cancer were diagnosed and 15,500 women
 died of ovarian cancer in the United States in 2012


 Ovarian cancer is usually found too late because:
 • Asymptomatic at early stages
 • “Radiology tests (CT san, MRI) do not provide enough information by
   themselves to definitively diagnose ovarian cancer” – AMS
 • Biopsy of ovary not performed b/c it risks spreading the cancer


 Today, the only way to diagnose ovarian cancer with certainty is with
                    a risky, exploratory operation.


                                                                                 24
        Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 26 of 32


Latest research




                                                                           25
                Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 27 of 32

nVision’s Solution & Product
 In the last year and a half, conclusive evidence has surfaced demonstrating
 that the most lethal forms for ovarian cancer begin in the fallopian tubes.




nVision has developed proprietary linear everting balloon technology to
access and sample the length of the tube for cancerous cells.
                                                                                   26
                           Not for distribution – Patents pending
              Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 28 of 32


High-risk patient population
     The device is for patients who are at high risk for ovarian cancer.



 • Family history of ovarian, breast, endometrial (uterine)
   cancer

 • BRCA1 or BRCA2 mutation

 • Family history of Lynch syndrome (hereditary nonpolyposis
   colorectal cancer [HNPCC])

 • Other: never being pregnant, obesity

                                                                                 27
                      Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 29 of 32



 Population with risk factors
                                Risk                        # of Patients

                          Breast cancer                       3,000,000
                    First degree relative with
                                                             12,200,000
                           breast cancer

                         BRCA mutation                  780,000-1,200,000

                         Ovarian cancer                         22,280

                               Total                            16.4M




The above numbers are from the National Cancer Institute. For detailed
                                                                                         28
references, please see slide 31.
                      Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 30 of 32


Multi – Billion Market
  Material cost is approximately $25. Price the catheter at $500.

  Assumptions
  - Only 8,000,000 out of the 16,000,000 high risk patients undergo this test
  - Every year after 30*, these patients come in for this test one a year until they are
  70 (40 years of testing per patient total)


                        8,000,000 patients annually X $500 per catheter



           $4B Market Opportunity
                                   Annually, in the US alone

  *Current guidelines dictate that these same high risk patients come in every six months for a transvaginal
  ultrasound and a blood test to look for CA-125 elevation. Both of these tests are poor indicators.


                                                                                                               29
            Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 31 of 32


Regulatory & Reimbursement
• 510(k) Class II device – substantial equivalence to
  SSG catheter & nVision infertility device
• CE Mark: Class II device
• ICD -9 and CPT Codes exist for diagnosing ovarian
  cancer




                                                                               30
                    Case 3:20-cv-02829-VC Document 51-2 Filed 06/22/20 Page 32 of 32

    Ovarian Cancer References
Slide 8 (market /patient population evaluation)
1. NCI SEER 2009 http://seer.cancer.gov/statfacts/html/breast.html
2. NCI PDQ® Cancer Information Summary. National Cancer Institute; Bethesda, MD. Genetics of Breast and
    Ovarian Cancer (PDQ®) - Health Professional. Date last modified 04/24/2009. Available
    at: http://www.cancer.gov/cancertopics/pdq/genetics/breast-and-ovarian/healthprofessional.
3. http://inthefamily.kartemquin.com/content/brca-101
4. National Cancer Institute. SEER Cancer Statistics Review, 1975–2005. Retrieved April 20, 2009,
from: http://seer.cancer.gov/csr/1975_2005/index.html.
http://cancerres.aacrjournals.org/content/66/16/8297.full for Number of BRCA mutations in general
population

All other slides
•    http://www.uptodate.com/contents/ovarian-cancer-diagnosis-and-staging-beyond-the-
     basics?source=outline_link&view=text&anchor=H11168982#H11168982
•    http://www.uptodate.com/contents/ovarian
•    http://jama.jamanetwork.com/article.aspx?articleid=1383232
•    http://www.myhealthnewsdaily.com/139-the-10-deadliest-cancers-and-why-theres-no-cure-.html
•    http://ww5.komen.org/BreastCancer/GeneMutationsampGeneticTesting.html
•    http://www.cancer.gov/cancertopics/factsheet/Risk/BRCA#r10
•    http://www.ovariancancer.org/about-ovarian-cancer/statistics/
•    http://benchmarks.cancer.gov/2011/06/ovarian-cancer-and-origins-in-the-fallopian-tubes-2/
•    http://seer.cancer.gov/statfacts/html/breast.html
•    http://www.cancer.gov/cancertopics/pdq/genetics/breast-and-ovarian/healthprofessional
•    http://cancerres.aacrjournals.org/content/66/16/8297.full
•    http://seer.cancer.gov/csr/1975_2005/index.html
•    http://seer.cancer.gov/csr/1975_2005/results_single/sect_01_intro.28pgs.pdf
•    http://www.ovariancancer.org/about-ovarian-cancer/statistics/
•    http://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpcd/315.cfm?GMPPart=884
                                                                                                          31
